Exhibit 99.1 News Release Copano Energy, L.L.C. Contacts: Carl A. Luna, SVP and CFO Copano Energy, L.L.C. 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY REPORTS FIRST QUARTER 2010 RESULTS HOUSTON, May6, 2010 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced its financial results for the three months ended March31, “We are pleased to report that we are continuing to make progress on our expansion projects, particularly in north and south Texas,” said R. Bruce Northcutt, Copano Energy’s President and Chief Executive Officer.“As expected, first quarter distribution coverage was less than 100%, which reflects our recent unit issuance to fund these growth initiatives, the conversion of our Class D units as well as the temporary shut-down of our Houston Central plant to enable the start up of our fractionation facilities.” “For the balance of 2010, we expect distribution coverage to significantly improve with the start-up of our fractionator, increasing volumes behind our SaintJo plant and volume growth from Eagle Ford Shale activity.As a result of these activities and other quality upside opportunities we are currently pursuing, we are optimistic about Copano’s volume and cash flow growth outlook in 2010 and beyond,” Northcutt said. First Quarter Financial Results Revenue for the first quarter of 2010 increased 33% to $266.7million compared to $201.1million for the first quarter of 2009.Total segment gross margin was $51.1million for the first quarter of 2010 compared to $51.8million for the same period a year ago. Adjusted EBITDA for the first quarter of 2010 decreased 12% to $35.7million compared to $40.6million for the first quarter of 2009.Non-cash charges for the first quarter of 2010 and 2009 that were not added back in determining adjusted EBITDA totaled $8.0million and $9.2million, respectively, and related to the non-cash amortization expense of the option component of Copano’s risk management portfolio. Total distributable cash flow for the first quarter of 2010 decreased to $30.9million from $35.1million for the first quarter of 2009, primarily because first quarter 2009 results included a $3.9million gain related to the retirement of debt.First quarter 2010 total distributable cash flow represents 81% coverage of the first quarter 2010 distribution of $0.575per unit based on total common units outstanding on the record date for the distribution. Net loss for the first quarter of 2010 totaled $1.3million, or $0.02per unit on a diluted basis, compared to net income of $5.9 million, or $0.10per unit on a diluted basis, for the first quarter of 2009.The drivers of the $7.2million change from quarter to quarter primarily included: · $3.9million decrease in earnings related to the gain on the retirement of debt in 2009; · $2.1million of additional depreciation and amortization expenses primarily related to expanded operations in north Texas and retirement of certain assets in Oklahoma; · $0.7million decrease in total segment gross margin consisting of a decrease of $17.5million from Copano’s commodity risk management activities, offset by a $16.8million increase in combined operating segment gross margins primarily reflecting an average NGL price increase of 84% on the Conway index and 85% on the Mt.Belvieu index, slightly offset by lower overall service throughput volumes; and · $0.5million increase in interest and other financing costs primarily related to (i)an unrealized loss on interest rate swaps for 2010 of $0.1million compared to a $0.1million gain in 2009 and (ii)an increase of $0.3million in interest paid on interest rate swap arrangements. Weighted average diluted units outstanding totaled 58.2million for the first quarter of 2010 as compared to 57.8million for the same period in Segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow are non-GAAP financial measures that are reconciled to the most directly comparable GAAP measures at the end of this news release. First Quarter Operating Results by Segment Copano manages its business in three geographical operating segments:Oklahoma, which provides midstream natural gas services in central and east Oklahoma; Texas, which provides midstream natural gas services in Texas and also includes a processing plant in southwest Louisiana; and the Rocky Mountains, which provides services to producers in Wyoming’s Powder River Basin and includes managing member interests in Bighorn Gas Gathering, L.L.C. (Bighorn) of 51% and in Fort Union Gas Gathering, L.L.C. (Fort Union) of 37.04%. Oklahoma Segment gross margin for Oklahoma increased 70% in the first quarter of 2010 to $24.3million, compared to $14.3million for the first quarter of 2009.The increase resulted primarily from a 83% increase in realized margins on service throughput compared to the first quarter of 2009 ($1.08per MMBtu in 2010 compared to $0.59per MMBtu in 2009), reflecting higher NGL, oil and natural gas prices.During the first quarter of 2010, NGL prices based on Conway index prices and Copano’s weighted average product mix Page 2 of 11 averaged $44.44per barrel compared to $24.13per barrel during the first quarter of 2009, an increase of $20.31, or 84%.During the first quarter of 2010, natural gas prices based on CenterPoint East index prices averaged $5.22per MMBtu compared to $3.37per MMBtu during the first quarter of 2009, an increase of $1.85, or 55%. The Oklahoma segment gathered an average of 248,784MMBtu/d of natural gas, processed an average of 152,190MMBtu/d of natural gas and produced an average of 15,334Bbls/d of NGLs at its own plants and third-party plants during the first quarter of 2010.In comparison to the first quarter of 2009, this represents a 8% decrease in service throughput and a 5% decrease in plant inlet volumes while NGLs produced were flat.The decrease in service throughput is primarily attributable to reduced drilling, normal production declines and minor weather related issues during 2010. Texas Segment gross margin for Texas increased 32% in the first quarter of 2010 to $27.2million, compared to $20.6million for the first quarter of 2009.The increase resulted primarily from a 49% increase in realized margins on service throughput compared to the first quarter of 2009 ($0.52per MMBtu in 2010 compared to $0.35per MMBtu in 2009), reflecting higher NGL and oil prices.During the first quarter of 2010, NGL prices based on Mt. Belvieu index prices and Copano’s weighted average product mix averaged $47.66per barrel compared to $25.81per barrel during the first quarter of 2009, an increase of $21.85, or 85%.During the first quarter of 2010, natural gas prices based on Houston Ship Channel index prices averaged $5.36per MMBtu compared to $4.21per MMBtu during the first quarter of 2009, an increase of $1.15, or 27%. The increase in segment gross margin for the Texas segment was offset by decreased service throughput and processing volumes.During the first quarter of 2010, the Texas segment provided gathering, transportation and processing services for an average of 582,958MMBtu/d of natural gas compared to 644,752MMBtu/d for the first quarter of 2009, a decrease of 10%.The Texas segment gathered an average of 316,937MMBtu/d of natural gas, processed an average of 457,233MMBtu/d of natural gas at its plants and third-party plants and produced an average of 15,339Bbls/d of
